          Case 1:18-cr-04166-JBM Document 26 Filed 06/18/19 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                         )
                                                  )
               Plaintiff,                         )      Cr. No. 18-CR-04166-JB
                                                  )
       vs.                                        )
                                                  )
CARLANDREW ERIACHO,                               )
                                                  )
               Defendant.                         )

                     UNITED STATES’ SENTENCING MEMORANDUM

       The United States of America is in receipt of the Presentence Investigation Report

(“PSR”), Doc. 19, and an Addendum to the PSR, Doc. 23, for defendant Carlandrew Eriacho

(“Defendant”). The United States had no initial objections to the PSR, and concurs with the

corrections and changes made in the Addendum.

                                I.     PROCEDURAL HISTORY

       On December 19, 2018, a federal grand jury indicted Defendant on one count involuntary

manslaughter, in violation of 18 U.S.C. §§ 1153 and 1112. Doc. 2 (“Indictment”). On March

13, 2019, Defendant pled guilty to the Indictment. The PSR was prepared and filed on May 3,

2019, and an Addendum was filed on June 13, 2019. The United States is in agreement that

Defendant has a final offense level of 19 and a criminal history category of III, for an advisory

Guidelines range of 37 to 46 months. Doc. 19, ¶ 61. The United States respectfully requests a

within-guidelines sentence of 37 months.




                                                 1
          Case 1:18-cr-04166-JBM Document 26 Filed 06/18/19 Page 2 of 3



                                      II.     ARGUMENT

       For the reasons stated herein, the United States would oppose a departure or variance

from the Guideline imprisonment range. A within-Guidelines sentence is reasonable in this case

considering that a young woman lost her life and Defendant is exposed to a maximum statutory

term of imprisonment of 8 years (96 months). See Doc. 19, ¶ 60. Following any term of

imprisonment deemed appropriate by this Court, the United States respectfully requests the

maximum term of supervised release of 3 years. Id., ¶¶ 63 – 64.

       On September 6, 2017, Defendant, an enrolled member of the Navajo Nation, made the

selfish and irresponsible decision to operate a vehicle while under the influence of alcohol within

the exterior boundaries of the Navajo Nation. That decision, along with the reckless manner in

which he drove, cost his sister her life when the vehicle crashed and she died on scene. See

Doc. 18, United States’ Proffer of Evidence at Trial, and Doc. 19, ¶¶ 6 – 14. Fortunately,

Defendant and his brother, the vehicle’s other passenger, were not hurt. Defendant and his

brother fled the scene of the crash and did not call 911. The victim was left dead on the side of

the road. Outside of that unexplainable behavior, however, Defendant was ultimately

forthcoming with law enforcement during the investigation and timely acceptance responsibility

before this Court.

       Based on the facts and circumstances in this case, the PSR, in consideration of 18 U.S.C.

§ 3553(a)(1)-(7), a sentence within the advisory guideline range is warranted in this case.




                                                 2
         Case 1:18-cr-04166-JBM Document 26 Filed 06/18/19 Page 3 of 3



                                    III.   CONCLUSION

       WHEREFORE, the United States respectfully requests that this Court impose a low-end

sentence of 37 months followed by 3 years of supervised release.



                                                   Respectfully submitted,

                                                   JOHN C. ANDERSON
                                                   United States Attorney

                                                    Filed Electronically on June 18, 2019
                                                   DAVID P. COWEN
                                                   Assistant United States Attorney
                                                   P.O. Box 607
                                                   Albuquerque, NM 87103
                                                   (505) 346-7274

I hereby CERTIFY that I electronically filed
the foregoing with the Clerk of the Court
using the CM/ECF system which will send
notification to opposing counsel of record
and to U.S. Probation.

     /s/
DAVID P. COWEN
Assistant United States Attorney




                                               3
